Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-11 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests a display device comprising:
a substrate comprising a display area and a non-display area;
an insulating layer disposed on the substrate;
overlapping the non-display area and disposed on a plurality of contact holes defined in the insulating layer, respectively; and
an electronic component comprising a plurality of driving bumps electrically connected to the signal pads, respectively,
wherein a first portion of a first driving bump of the driving bumps is disposed on a first signal pad of the signal pads, and
wherein a second portion of the first driving bump is disposed on a portion of the insulating layer not overlapping with the first signal pad. 
The closest prior art by Shin (US 2017/0317153 A1) discloses a display device comprising:  a substrate comprising a display area and a non-display area; an insulating layer disposed on the substrate; and an electronic component comprising a plurality of driving bumps electrically connected to the signal pads.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.